

115 HR 371 IH: Presidential Conflicts of Interest Act of 2017
U.S. House of Representatives
2017-01-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 371IN THE HOUSE OF REPRESENTATIVESJanuary 9, 2017Ms. Clark of Massachusetts (for herself, Mr. Neal, Mr. Conyers, Mr. Welch, Mr. Cicilline, Mr. Cummings, Ms. DeLauro, Mr. Quigley, Mr. Garamendi, Mr. Huffman, Ms. Velázquez, Mr. Meeks, Mr. Langevin, Mrs. Napolitano, Ms. Schakowsky, Mr. Deutch, Mr. Schiff, Mr. Gallego, Ms. Bonamici, Ms. Pingree, Mr. Capuano, Mr. Kind, Mr. Evans, Mr. Nadler, Mr. Cohen, Mr. Peters, Mr. Sarbanes, Mrs. Watson Coleman, Mr. Ted Lieu of California, Ms. Hanabusa, Ms. Meng, Mr. Doggett, Mr. Moulton, Mr. O'Rourke, Mr. Connolly, Ms. McCollum, Mr. Beyer, Mr. Serrano, Mr. Brendan F. Boyle of Pennsylvania, Ms. Tsongas, Mr. Blumenauer, Mr. Soto, Mr. DeSaulnier, Ms. Brownley of California, Ms. Moore, Mr. Johnson of Georgia, Mr. Engel, Mr. Kennedy, Ms. Titus, Ms. Matsui, Ms. Speier, Mr. Keating, Mr. Polis, Ms. Lee, Ms. Kaptur, Mr. McGovern, Mr. Carson of Indiana, Mr. Ellison, Mr. Loebsack, Ms. Jackson Lee, Mr. Takano, Mr. Al Green of Texas, Ms. Eddie Bernice Johnson of Texas, Mr. Smith of Washington, Mr. DeFazio, Mr. Thompson of Mississippi, Ms. Bass, Mr. Cooper, Ms. Plaskett, Mr. Clay, Mr. Lynch, Mrs. Lawrence, Mr. Scott of Virginia, Mr. Himes, Mr. Pascrell, Mr. Lowenthal, Mr. Pocan, Mr. Levin, Mr. Grijalva, Mr. Foster, Ms. Kuster of New Hampshire, Ms. Judy Chu of California, Mrs. Dingell, Ms. Michelle Lujan Grisham of New Mexico, Ms. Kelly of Illinois, Ms. Slaughter, Mr. Raskin, Mr. Pallone, Mr. Perlmutter, Ms. Castor of Florida, Mr. Kilmer, Ms. Shea-Porter, Mr. Yarmuth, and Mr. Sherman) introduced the following bill; which was referred to the Committee on Oversight and Government Reform, and in addition to the Committees on Ways and Means, and the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo address financial conflicts of interest of the President and Vice President.
	
 1.Short titleThis Act may be cited as the Presidential Conflicts of Interest Act of 2017. 2.Divestiture of personal financial interests of the President and Vice President that pose a potential conflict of interest (a)Definitions (1)In generalIn this section—
 (A)the term conflict-free holding means a financial interest described in section 102(f)(8) of the Ethics in Government Act of 1978 (5 U.S.C. App.);
 (B)the term financial interest posing a potential conflict of interest means a financial interest of the President, the Vice President, the spouse of the President or Vice President, or a minor child of the President or Vice President, as applicable, that—
 (i)would constitute a financial interest described in subsection (a) of section 208 of title 18, United States Code—
 (I)if— (aa)for purposes of such section 208, the terms officer and employee included the President and the Vice President; and
 (bb)the President or Vice President, as applicable, participated as described in subsection (a) of such section 208 in relation to such financial interest; and
 (II)determined without regard to any exception under subsection (b) of such section 208; or (ii)may constitute a present, emolument, office, or title, of any kind whatever, from any king, prince, or foreign state (including from an entity owned or controlled by a foreign government), within the meaning of article I, section 9 of the Constitution of the United States;
 (C)the term qualified blind trust has the meaning given that term in section 102(f)(3) of the Ethics in Government Act of 1978 (5 U.S.C. App.), unless otherwise specified in this Act; and
 (D)the term tax return— (i)means any Federal income tax return and any amendment or supplement thereto, including supporting schedules, attachments, or lists which are supplemental to, or part of, the return for the taxable year; and
 (ii)includes any information return that reports information that does or may affect the liability for tax for the taxable year.
 (2)Applicability of Ethics in Government Act of 1978For purposes of the definition of qualified blind trust in this section, the term supervising ethics officer in section 102(f)(3) of the Ethics in Government Act of 1978 (5 U.S.C. App.) means the Director of the Office of Government Ethics.
				(b)Initial financial disclosure
				(1)Submission of disclosure
 (A)In generalNot later than 30 days after assuming the office of President or Vice President, respectively, the President and Vice President shall submit to Congress and the Director of the Office of Government Ethics a disclosure of financial interests.
 (B)Application to sitting President and Vice PresidentFor any individual who is serving as the President or Vice President on the date of enactment of this Act, the disclosure of financial interests shall be submitted to Congress and the Director of the Office of Government Ethics not later than 30 days after the date of enactment of this Act.
					(2)Contents
 (A)PresidentThe disclosure of financial interests submitted under paragraph (1) by the President shall— (i)describe in detail each financial interest of the President, the spouse of the President, or a minor child of the President;
 (ii)at a minimum, include the information relating to each such financial interest that is required for reports under section 102 of the Ethics in Government Act of 1978 (5 U.S.C. App.); and
 (iii)include the tax returns filed by or on behalf of the President for— (I)the 3 most recent taxable years; and
 (II)each taxable year for which an audit of the return by the Internal Revenue Service is pending on the date the report is filed.
 (B)Vice PresidentThe disclosure of financial interests submitted under paragraph (1) by the Vice President shall— (i)describe in detail each financial interest of the Vice President, the spouse of the Vice President, or a minor child of the Vice President;
 (ii)at a minimum, include the information relating to each such financial interest that is required for reports under section 102 of the Ethics in Government Act of 1978 (5 U.S.C. App.); and
 (iii)include the tax returns filed by or on behalf of the Vice President for— (I)the 3 most recent taxable years; and
 (II)each taxable year for which an audit of the return by the Internal Revenue Service is pending on the date the report is filed.
							(c)Divestiture of financial interests posing a potential conflict of interest
 (1)In generalThe President, the Vice President, the spouse of the President or Vice President, and any minor child of the President or Vice President shall divest of any financial interest posing a potential conflict of interest by transferring such interest to a qualified blind trust.
 (2)Trustee dutiesWithin a reasonable period of time after the date a financial interest is transferred to a qualified blind trust under paragraph (1), the trustee of the qualified blind trust shall—
 (A)sell the financial interest; and (B)use the proceeds of the sale of the financial interest to purchase conflict-free holdings.
					(d)Review by Office of Government Ethics
 (1)In generalThe Director of the Office of Government Ethics shall submit to Congress, the President, and the Vice President an annual report regarding the financial interests of the President, the Vice President, the spouse of the President or Vice President, and any minor child of the President or Vice President.
 (2)ContentsEach report submitted under paragraph (1) shall— (A)indicate whether any financial interest of the President, the Vice President, the spouse of the President or Vice President, or a minor child of the President or Vice President is a financial interest posing a potential conflict of interest;
 (B)evaluate whether any previously held financial interest of the President, the Vice President, the spouse of the President or Vice President, or a minor child of the President or Vice President that was a financial interest posing a potential conflict of interest was divested in accordance with subsection (c); and
 (C)redact such information as the Director of the Office of Government Ethics determines necessary for preventing identity theft, such as social security numbers or taxpayer identification numbers.
					(e)Enforcement
 (1)In generalThe Attorney General, the attorney general of any State, or any person aggrieved by any violation of subsection (c) may seek declaratory or injunctive relief in a court of competent jurisdiction if—
 (A)the Director of the Office of Government Ethics is unable to issue a report indicating whether the President or the Vice President is in substantial compliance with subsection (c); or
 (B)there is probable cause to believe that the President or the Vice President has not complied with subsection (c).
 (2)Fair market valueIn granting injunctive relief to the plaintiff, the court shall ensure that any divestment procedure shall ensure the fair market return for any asset that is liquidated.
 3.Recusal of appointeesSection 208 of title 18, United States Code, is amended by adding at the end the following:  (e) (1)Any officer or employee appointed by the President shall recuse himself or herself from any particular matter involving specific parties in which a party to that matter is—
 (A)the President who appointed the officer or employee, which shall include any entity in which the President has a substantial interest; or
 (B)the spouse of the President who appointed the officer or employee, which shall include any entity in which the spouse of the President has a substantial interest.
						(2)
 (A)Subject to subparagraph (B), if an officer or employee is recused under paragraph (1), a career appointee in the agency of the officer or employee shall perform the functions and duties of the officer or employee with respect to the matter.
						(B)
 (i)In this subparagraph, the term Commission means a board, commission, or other agency for which the authority of the agency is vested in more than 1 member.
 (ii)If the recusal of a member of a Commission from a matter under paragraph (1) would result in there not being a statutorily required quorum of members of the Commission available to participate in the matter, notwithstanding such statute or any other provision of law, the members of the Commission not recused under paragraph (1) may—
 (I)consider the matter without regard to the quorum requirement under such statute; (II)delegate the authorities and responsibilities of the Commission with respect to the matter to a subcommittee of the Commission; or
 (III)designate an officer or employee of the Commission who was not appointed by the President who appointed the member of the Commission recused from the matter to exercise the authorities and duties of the recused member with respect to the matter.
 (3)Any officer or employee who negligently violates paragraph (1) shall be subject to the penalties set forth in section 216.
 (4)For purposes of this section, the term particular matter shall have the meaning given the term in section 207(i).. 4.Contracts by the President or Vice President (a)AmendmentSection 431 of title 18, United States Code, is amended—
 (1)in the section heading, by inserting the President, Vice President, or a after Contracts by; and (2)in the first undesignated paragraph, by inserting the President or Vice President, after Whoever, being.
 (b)Table of sections amendmentThe table of sections for chapter 23 of title 18, United States Code, is amended by striking the item relating to section 431 and inserting the following:
				
					
						431. Contracts by the President, Vice President, or a Member of Congress..
			5.Presidential Tax Transparency
 (a)In generalTitle I of the Ethics in Government Act of 1978 (5 U.S.C. App.) is amended— (1)by inserting after section 102 the following:
					
						102A.Disclosure of tax returns
 (a)DefinitionsIn this section— (1)the term covered candidate means an individual—
 (A)required to file a report under section 101(c); and (B)who is nominated by a major party as a candidate for the office of President; and
 (2)the term covered individual means— (A)a President required to file a report under subsection (a) or (d) of section 101; and
 (B)an individual who occupies the office of the President required to file a report under section 101(e);
 (3)the term major party has the meaning given the term in section 9002 of the Internal Revenue Code of 1986; and (4)the term income tax return means, with respect to any covered candidate or covered individual, any return (within the meaning of section 6103(b) of the Internal Revenue Code of 1986) related to Federal income taxes, but does not include—
 (A)information returns issued to persons other than such covered candidate or covered individual, and (B)declarations of estimated tax.
									(b)Disclosure
								(1)Covered individuals
 (A)In generalIn addition to the information described in subsections (a) and (b) of section 102, a covered individual shall include in each report required to be filed under this title a copy of the income tax returns of the covered individual for the 3 most recent taxable years for which a return have been filed with the Internal Revenue Service as of the date on which the report is filed.
 (B)Failure to discloseIf an income tax return is not disclosed under subparagraph (A), the Director of the Office of Government Ethics shall submit to the Secretary of the Treasury a request that the Secretary of the Treasury provide the Director of the Office of Government Ethics with a copy of the income tax return.
 (C)Publicly availableEach income tax return submitted under this paragraph shall be filed with the Director of the Office of Government Ethics and made publicly available in the same manner as the information described in subsections (a) and (b) of section 102.
 (D)Redaction of certain informationBefore making any income tax return submitted under this paragraph available to the public, the Director of the Office of Government Ethics shall redact such information as the Director of the Office of Government Ethics, in consultation with the Secretary of the Treasury (or a delegate of the Secretary), determines appropriate.
									(2)Candidates
 (A)In generalNot later than 15 days after the date on which a covered candidate is nominated, the covered candidate shall amend the report filed by the covered candidate under section 101(c) with the Federal Election Commission to include a copy of the income tax returns of the covered candidate for the 3 most recent taxable years for which a return has been filed with the Internal Revenue Service.
 (B)Failure to discloseIf an income tax return is not disclosed under subparagraph (A) the Federal Election Commission shall submit to the Secretary of the Treasury a request that the Secretary of the Treasury provide the Federal Election Commission with the income tax return.
 (C)Publicly availableEach income tax return submitted under this paragraph shall be filed with the Federal Election Commission and made publicly available in the same manner as the information described in section 102(b).
 (D)Redaction of certain informationBefore making any income tax return submitted under this paragraph available to the public, the Federal Election Commission shall redact such information as the Federal Election Commission, in consultation with the Secretary of the Treasury (or a delegate of the Secretary) and the Director of the Office of Government Ethics, determines appropriate.
 (3)Special rule for sitting PresidentsNot later than 30 days after the date of enactment of this section, the President shall submit to the Director of the Office of Government Ethics a copy of the income tax returns described in paragraph (1)(A).; and
 (2)in section 104— (A)in subsection (a)—
 (i)in paragraph (1), in the first sentence, by inserting or any individual who knowingly and willfully falsifies or who knowingly and willfully fails to file an income tax return that such individual is required to disclose pursuant to section 102A before the period; and
 (ii)in paragraph (2)(A)— (I)in clause (i), by inserting or falsify any income tax return that such person is required to disclose under section 102A before the semicolon; and
 (II)in clause (ii), by inserting or fail to file any income tax return that such person is required to disclosed under section 102A before the period; (B)in subsection (b), in the first sentence by inserting or willfully failed to file or has willfully falsified an income tax return required to be disclosed under section 102A before the period;
 (C)in subsection (c), by inserting or failing to file or falsifying an income tax return required to be disclosed under section 102A before the period; and (D)in subsection (d)(1)—
 (i)in the matter preceding subparagraph (A), by inserting or files an income tax return required to be disclosed under section 102A after title; and (ii)in subparagraph (A), by inserting or such income tax return, as applicable, after report.
						(b)Authority To disclose information
 (1)In generalSection 6103(l) of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:
					
						(23)Disclosure of return information of Presidents and certain presidential candidates
							(A)Disclosure of returns of Presidents
 (i)In generalThe Secretary shall, upon written request from the Director of the Office of Government Ethics pursuant to section 102A(b)(1)(B) of the Ethics in Government Act of 1978, provide to officers and employees of the Office of Government Ethics a copy of any income tax return of the President which is required to be filed under section 102A of such Act.
 (ii)Disclosure to publicThe Director of the Office of Government Ethics may disclose to the public the income tax return of any President which is required to be filed with the Director pursuant to section 102A of the Ethics in Government Act of 1978.
								(B)Disclosure of returns of certain candidates for President
 (i)In generalThe Secretary shall, upon written request from the Chairman of the Federal Election Commission pursuant to section 102A(b)(2)(B) of the Ethics in Government Act of 1978, provide to officers and employees of the Federal Election Commission copies of the applicable returns of any person who has been nominated as a candidate of a major party (as defined in section 9002(a)) for the office of President.
 (ii)Disclosure to publicThe Federal Election Commission may disclose to the public applicable returns of any person who has been nominated as a candidate of a major party (as defined in section 9002(6)) for the office of President and which is required to be filed with the Commission pursuant to section 102A of the Ethics in Government Act.
 (C)Applicable returnsFor purposes of this paragraph, the term applicable returns means, with respect to any candidate for the office of President, income tax returns for the 3 most recent taxable years for which a return has been filed as of the date of the nomination..
 (2)Conforming amendmentsSection 6103(p)(4) of such Code, in the matter preceding subparagraph (A) and in subparagraph (F)(ii), is amended by striking or (22) and inserting (22), or (23) each place it appears.
 6.Sense of Congress regarding violationsIt is the sense of Congress that a violation of section 2 of this Act or the Ethics in Government Act of 1978 (5 U.S.C. App.) by the President or the Vice President would constitute a high crime or misdemeanor under article II, section 4 of the Constitution of the United States.
 7.Rule of constructionNothing in this Act or an amendment made by this Act shall be construed to violate the Constitution of the United States.
 8.SeverabilityIf any provision of this Act or any amendment made by this Act, or any application of such provision or amendment to any person or circumstance, is held to be unconstitutional, the remainder of the provisions of this Act and the amendments made by this Act, and the application of the provision or amendment to any other person or circumstance, shall not be affected.
		